DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 25-30, 37-42 are pending. 
Claims 1-12, 25-30, 37-39, 41, 42 are under examination on the merits.
Claims 1-12, 25-30, 37-42 are amended.
Claims 13-24 are previously canceled.
Claims 31-36 are newly canceled.
Claims 37-42 are newly added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.


Election/Restrictions
Newly submitted claim 40 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: This application contains claims directed to the following patentably distinct species – a photoinitiator (claim 10) and a thermal initiation (claim 40). The previous claims under consideration (claim set of 6/24/21, minus claim 31) describes light-mediated additive manufacturing, radiation initiation (independent claim 1) a photoinitiator (claim 10). Photoinitiators and thermal initiation are conventionally mutually exclusive; an initiator is either . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 40 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Note
Claim 40 refers to “a polymerization inhibitor”, but from the claim language- “thermal inhibitor”- and lack of antecedent basis it appears applicant intended “initiator” not “inhibitor”. Since claim 40 is not under consideration, further discussion is not merited, but applicant is alerted as to this apparent linguistic error.

Claim Rejections - 35 USC § 112
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the previous action for “resin” is withdrawn in view of applicant’s amendment deleting “resin” from the claims. 
The rejection of claims 25-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for “polyfunctional monomer” and “one functional group” is withdrawn in view of applicant’s amendment clarifying the presence of more than one functional group in claim 25.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 42 recites a range of 1:20 to 1:49 for the ratio of monomer to porogen. While there is support in the specification for the upper end of this range (2:98 = 1:49 in publication paragraph 61), the support for the 1:20 ratio appears to be lacking in the specification. Applicant is invited to point to specific support for this endpoint in the specification. Applicant cites submitted specification paragraph 53 for support but this paragraph is silent as to the 1:20 ratio.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 37-39, 41, 42 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “whereby the monomer is configured to transform from a liquid to a solid”. This phrase can have multiple meanings and it is not clear from the phrase which is claimed. First, the monomer itself could transform from a liquid to a solid, for example by merely lowering the temperature of the monomeric liquid to below its freezing point. However, this is not the embodiment instantly described, which involves curing the monomer into a polymer and in so doing, transforming into a polymeric solid (instant publication paragraph 56, 74). Since there are multiple meanings encompassed by the phrase “whereby the monomer is configured to transform from a liquid into a solid”, the bounds of the claim are not clear.
Claims 2-12 and 37-39, 41, 42 depend on claim 1 and do not remedy this deficiency.
For the purposes of compact prosecution, the latter interpretation meaning “whereby the monomer is configured to transform from a liquid to a polymeric solid” is used in rejection. An amendment to this language would obviate this rejection.

Claims 9, 38, 39 and 42 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “wherein the mixture is used as a resin for a…printing technique”. This phrase is indefinite for two reasons. First, the term “used as” is indefinite because it is not clear what role the mixture has in the printing technique. Is it the starting material that is subsequently printed? Does it have a secondary or supportive role? This is not clear from the term “used”. 
Second, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the 

Claims 9 and 42 recites a ratio of monomer to porogen. In the specification, this is described either in terms of weight or volume (instant publication paragraph 61, 62), but claims 9 and 42 does not make clear whether the ratio is measured by weight or volume. Since it could be either, the claim is ambiguous and indefinite. 


Claim Interpretation
Claim 39 uses the term “resin” in a way inconsistent with its understood meaning. According to Hawley’s Condensed Chemical Dictionary, the term “resin” refers to “semisolid or solid complex amorphous mix of organic compounds”; whereas the instant uses it to refer to a liquid monomeric solution (e.g. instant publication paragraph 56). A traditional use of the term “resin” would refer to the final product of polymerization, not the monomeric solution pre-polymerization. Applicant has not redefined the term, so a 112(b) rejection is applied above. For the purposes of compact prosecution, the term “resin” will be interpreted below to encompass liquid mixtures which include un-polymerized monomers, with no requirement that the mixture be solid or polymerized. 

Double Patenting
The provisional rejection of claim 1 over claim 14 of copending Application No. 17/006,462 is withdrawn in view of applicant’s amendment to claim 1 requiring specific phase segregation capabilities. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The rejection of claims 1-12, 25-30 in the previous action under 35 U.S.C. 102(a)(1) as being anticipated by CN 104628917 by Lu et al as evidenced by “CN 104628917_Scifinder abstract” by Scifinder is repeated and amended herein to reflect applicant’s amendment. New claims 37-39, 41 are rejected under the same premise.
Lu describes low-temperature polymerization of a porous crosslinked material.
Regarding claim 1, Lu describes a polyfunctional monomer, e.g. pentaerythritol tetraacrylate (translation p.3 Embodiment 1), a porogen solvent (Scifinder abstract) and a polymerization initiator (Scifinder abstract). 
Regarding the phrases containing “configured to…”, Lu must only be capable of meeting these conditions and need not specifically describe them as they refer to a future intended use. See MPEP section 2111.02II. The monomer mixture described by Lu is in identity very similar to that claimed (see 
Since Lu describes a photoinitiator (translation p.2 paragraph 4, 6), Lu’s composition meets the phrase “configured to undergo phase segregation upon application of radiation”.

Regarding claim 2, Lu describes the instant structure in which the functional group is acrylate (translation p.2 penultimate paragraph). Lu meets the instant structural formula by describing many acrylates, for example pentaerythritol triacrylate, trimethylolpropane triacrylate, pentaerythritol tetraacrylate, polyethylene glycol diacrylate, tripropylene glycol diacrylate, and dipropylene glycol diacrylate (Scifinder abstract, Substances; machine translation p.2 penultimate paragraph). 

Regarding claim 3, Lu recites for example polyethylene glycol diacrylate, which has at least two acrylate end monomers (“plurality”) in a polymer of ethylene glycol.

Regarding claim 4 and 5, Lu recites the solvent as simply pore-forming (e.g. Scifinder Abstract; translation p.3-5 Embodiments 1-6) which is liquid upon mixing.

Regarding claim 6, Lu recites mixing the solvent with the monomer (e.g. p.3 Embodiment 1).

Regarding claim 7, Lu describes the total amount of monomer in terms of ratios with the other components. For every 100 parts monomer there may be up to 10 parts photoinitiator and up to 2000 parts solvent. Alternatively for every 100 parts monomer there may be a minimum of 0.1 parts 


Regarding claim 8, using the calculations for parts by weight described above, the range of wt% solvent given by Lu is 47.6 wt% to 95.2 wt% (Scifinder abstract). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 9, Lu describes a range of monomer: solvent of 1:20 to 1:1.  Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 10, Lu describes photoinitiators (translation p.2 paragraph 4, 6). 

Regarding claim 11, using calculations for rejection of claim 7 above, the amount of photoinitiator in Lu ranges from 0.0047 wt% to 4.8 wt% (Scifinder abstract). 

Regarding claim 12, for example, Lu describes benzophenone (translation p. 2 paragraph 7), which the instant specification describes as a photoabsorber (submitted specification paragraph 57). 

Regarding claim 25, although Lu is silent as to “an ink”, the phrase is a future intended use. In applicant’s own words, the mixture as described in the instant specification “may be an ink, in which the 
Lu describes a polyfunctional monomer, e.g. pentaerythritol tetraacrylate (translation p.3 Embodiment 1), a porogen solvent (Scifinder abstract) and a polymerization initiator (Scifinder abstract). The instant also describes pentaerythritol tetraacrylate as a monomer (instant publication paragraph 56), which further supports Lu’s capability of meeting the instant future phrases. Lu also states that his material can be used as a tissue engineering scaffold (translation p.2 final paragraph), which is compatible with the instant future-intended use phrase as biological tissue has features on the nano- and micro-scale.

Regarding claim 26, Lu describes the instant structure in which the functional group is acrylate (translation p.2 penultimate paragraph). Lu meets the instant structural formula by describing many 

Regarding claim 27, Lu recites for example polyethylene glycol diacrylate, which has at least two acrylate end monomers (“plurality”) in a polymer of ethylene glycol.

Regarding claim 28, Lu recites the solvent as simply pore-forming (e.g. Scifinder Abstract; translation p.3-5 Embodiments 1-6).

Regarding claim 29, Lu describes the total amount of monomer in terms of ratios with the other components. For every 100 parts monomer there may be up to 10 parts photoinitiator and up to 2000 parts solvent. Alternatively for every 100 parts monomer there may be a minimum of 0.1 parts photoinitiator and 100 parts solvent (Scifinder abstract). So the amount of monomer in the mixture may be from 4.7 wt% to almost 50 wt%. Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 30, Lu describes a range of monomer: solvent (solvent= porogen) of 1:20 to 1:1.  Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 37, while Lu is silent as to the transparency of his starting material, he uses the same monomer as the instant specification prefers (see rejection above), in a solvent of optionally dimethyl sulfoxide, tertiary butyl alcohol, phenol and/or glacial acetic acid (translation p.2 paragraph 5) which are transparent as liquids, the state at which they are mixed with the monomer (p.3 embodiment 

Regarding claim 38, in Lu the porogen is the solvent, which is inert and thus does not induce a phase change in the monomer. Furthermore, since the phrases contains “configured to…”, Lu must only be capable of meeting this condition and need not specifically describe it as it refers to a future intended use. See MPEP section 2111.02II. The monomer mixture described by Lu is in identity very similar to that claimed (see rejection of claim 2 above). The porogen is dimethyl sulfoxide, tertiary butyl alcohol, phenol and/or glacial acetic acid (translation p.2 paragraph 5) which are capable of being liquid when the monomer is polymerized, i.e. monomer solidification (due to its extensive crosslinking/multiple functional groups). This is evidenced by the solvents’ status as a liquid at common polymerization temperatures, e.g.  the melting point of phenol is 41C and polymerization may be carried out above this temperature. Thus Lu is capable of having the porogen not participate in the transformation of monomer into a solid and meets the claim.

Regarding claim 39, the phrase “is used as a resin for a…printing technique” is a future intended use. Lu must only be capable of meeting this condition and need not specifically describe it as it refers to a future intended use. See MPEP section 2111.02II. Lu describes a flowable composition (solution, e.g. Embodiment 1 translation p.3), which is capable of being passed through an extruder, i.e. 3D printed. Lu describes a method for solidifying the solution (e.g. Embodiment 1 translation p.3). Thus it is possible to extrude some of Lu’s material and solidify it in a printing technique. Lu describes a photoinitiator (translation p.2 paragraph 4, 6), so the material is capable of being solidified via light. Lu’s starting mixture may be liquid especially above the melting point of the solvent, which for phenol is 41C- this is 

Regarding claim 41, the phrase “configured to form a structure having a porosity…” means Lu must only be capable of meeting this condition and need not specifically describe it as it refers to a future intended use. See MPEP section 2111.02II. Lu describes using the acrylate monomers instantly preferred (see rejection of claim 2 above), the amount of monomer and solvent in line with the instant description (see rejection of claims 7 and 8 above) and describes the mixture as “porosity-adjustable” (abstract). Although the porogens are not those instantly recited, they are removed in the final structure in both instances. The instant specification does not stipulate any requirements to achieve the instantly described porosity (instant publication paragraph 102). Therefore, Lu is capable of achieving the described instant porosity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104628917 by Lu et al as evidenced by “CN 104628917_Scifinder abstract” by Scifinder.
Lu is described above.
Regarding claim 42, Lu states for every 100 parts monomer there may be up to 2000 parts solvent. Alternatively, for every 100 parts monomer there may be a minimum of 100 parts solvent (Scifinder abstract). This is a range of 1:1 to 1:20. Although the range does not directly overlap with that claimed, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. 


Response to Arguments
Applicant’s argument p.9 paragraph 2-3 of Remarks submitted 1/14/22 has been considered but is not persuasive. Applicant states that Lu describes a mixture that is specifically configured to undergo phase change at low temperatures in which the porogen is solid. This is not found convincing because Lu’s composition is still capable of the phase segregation instantly described, which is a future intended use of the mixture. See rejection above.

Applicant’s argument p.10 paragraph 3 has been considered but is not persuasive. Applicant states Lu does not disclose the unique features of claim 25 because Lu’s mixture cannot be extruded to form a structure having hierarchical pore structure. This is not found convincing because first, Lu’s mixture must only be capable of being used as an ink as instantly claimed because the claim is still to a mixture, not its future use. That Lu only describes his porogen as frozen-out does not mean that is the only way it can be extracted, as detailed in rejection above. 
Furthermore, applicant states that “Lu’s mixture can only form a monolith structure” but this is inconsistent with Lu’s own description of his final composition as “porosity-adjustable” (abstract). No mention is made of monolithic-only results in Lu. Lu describes his final structure as useful for tissue scaffolding (translation abstract, p.2 final paragraph), which is not necessarily monolithic. Furthermore, claim 25 describes the future structure as having “at least some of the nanoporous features defining inner channels having an average diameter in a micron scale”, not the sweeping “hierarchical pore structure” as argued on p.10. This future use must only have some nanopores leading to some micron-

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766